Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prochazka (US 20100016929). 
Regarding claim 1, Prochazka discloses a power feed system 18 (Fig. 1-2, section 0078, the invention is shown generally in FIG. 1 which schematically illustrates portions of a subject's body tissues, including skin, a nerve with its overlying nerve sheath, and a muscle. FIG. 1 also illustrates an implant indicated generally at, a surface cathodic electrode and a surface anodic electrode. The implant is provided for electrically stimulating a target body tissue, such as a nerve) comprising: an implant electronic device 30 that is configured to be disposed within a living body (section 0098, 
Concerning claim 2, Prochazka discloses the first electrode and the second electrode of the implant electronic device are arranged at both longitudinal ends of the implant electronic device (Fig. 2, section 0098, The electrical current flows through the termination, the pick-up end, the electrical conductor, the stimulating end, a portion of the median nerve, the tissue between stimulating end and surface anodic electrode including the skin underlying electrode, the surface anodic electrode 2, anodic wire and the power source, thus completing the electrical circuit. Some of the current flowing between the stimulating end and the surface anodic electrode passes through the target body tissue in this example, median nerve, thereby causing the muscle of the arm to be stimulated).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prochazka (US 20100016929) in view of Dacey, JR et al. (US 20090149895), cited previously.
With respect to claim 3, Prochazka discloses the invention substantially as claimed however does not show a part of the implant electronic device other than where the first electrode and the second electrode are fixed in the living body is insulated. Dacey discloses a part of the implant electronic device other than where the first electrode and the second electrode are fixed in the living body is insulated (section 0101, electrical current may be delivered via a tripolar arrangement of ring electrodes in insulating cuff). This allows for stimulation to be delivered to tissue without a short-circuit occurring when electrodes are in contact with tissue of the patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Prochazka by adding implant electronic device other than where the first electrode and the second electrode are fixed in the living body is insulated as taught by Dacey in order to facilitate proper stimulation to be delivered to tissue without a short-circuit occurring when electrodes are in contact with tissue of the patient. 
Claims 4-5, 7, and 9 are ejected under 35 U.S.C. 103(a) as being unpatentable over Prochazka (US 20100016929) as applied to claim 1 above, and further in view of Hamilton (US 20130123568), cited previously.  
Regarding claim 4, Prochazka discloses the invention substantially as claimed however does not show a resistance value of the pair of electrodes is equal to or less than a ground resistance. Hamilton discloses a resistance value of the pair of electrodes is equal to or less than a ground resistance (section 0048, A variable resistor in the test 
Concerning claim 5, Prochazka discloses the invention substantially as claimed however does not show a resistance value of the electronic device is 1/10 or less of a biological resistance. Hamilton discloses a resistance value of the electronic device is 1/10 or less of a biological resistance (section 0048, A variable resistor in the test system will be adjusted from zero ohms to 10 mega-ohms in 500 ohm increments for each parameter and, when needed, the output signal can be validated via an oscilloscope reading). This allows for proper delivery of stimulation therapy signal. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Prochazka by adding a resistance value of the electronic device is 1/10 or less of a biological resistance as taught by Hamilton in order to facilitate proper delivery of stimulation therapy signal.
Regarding claim 7, Prochazka in view of Hamilton, specifically Hamilton discloses the electronic device includes an amplifier circuit having at least one stage or more (section 0034, means for amplifying the input signals and controlling the amplification range of the input signals may be employed). This facilitates proper delivery of stimulation therapy signal.
.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prochazka (US 20100016929) in view of Bishay (US 20120089037), cited previously.
Regarding claims 10, Prochazka in view of Bishay, specifically Bishay discloses the electronic device comprises a light emitting diode, in a case where the electronic device comprises a pair of light emitting diodes, one of the light emitting diodes emits light by a current flowing from the second electrode to the first electrode, and the other light emitting diode emits light by a current flowing from the first electrode to the second electrode, and the pair of light emitting diodes are arranged respectively on a front surface side and a rear surface side of a substrate. (Section 0048, an indicator light 49, such as a light emitting diode, visually signals the patient 12 that the monitor 11 is working). This allows for the device to visually show the device is working properly. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Prochazka by adding the electronic device comprises 
With respect to claim 11, Prochazka in view of Bishay, specifically Bishay discloses an engaging part 81 that engages with a conductive holding member inserted into a tissue in the living body, wherein the engaging part comprises a flexible conductive metal body that is deformable by compression into an elongate shape such that the same direction as a longitudinal direction of the electronic device coincides with a longitudinal direction of the engaging part (section 0062, pair of sensing electrodes are mounted on opposite ends of a flexible and stretchable electrode mounting panel). This allows for proper contact and positioning of the device to the tissue. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Prochazka by adding an engaging part as taught by Bishay in order to facilitate proper contact and positioning of the device to the tissue.
Allowable Subject Matter
Claims 6 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Regarding independent claim 6, for a power feed system comprising the power source applies a high frequency signal of 100kHz to 4MHz has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 6.
Concerning claim 8, for a power feed system a resonance circuit having at least one stage or more, which is composed of a coil and a capacitor and is configured to satisfy f = 1 / (27tV(LC) ) , where f is a frequency of the high frequency alternating .
Claim Objections
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792